o wa nN DBO vn FP WY NH

yo NO NYO HN HO NH HY NO NO KF KF KF KF FF FSF OS OU S|llhUc Sh hl
ao sa NHN Uh BP WY NY KH DOD O06 OH IN DB vA BP W HY KF CO

Case 5:21-cv-00277-VKD Document 8 Filed 01/22/21 Page 1of1

Your name: Erik Estavillo

Address: 9224 Cortese Circle
San Jose, CA. 95127

(408) 593-1226

 

 

 

Phone Number:
E-mail Address: Webbbnet@aol.com

 

 

Pro se Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Division /check one]: UO San Francisco 0 Oakland A San Jose O) Eureka

 

 

 

Case Number: 5:21-cv-00277-VKD
ERIK ESTAVILLO NOTICE OF VOLUNTARY DISMISSAL OF
Plaintiff, [check one]
vs. 1 THIS ENTIRE CASE
TWITTER INC., U.S. REP. ALEXADRIA CI ONLY DEFENDANT [name)

 

OCASIO-CORTEZ, U.S. REP. ILHAN
OMAR

 

 

 

Defendant. Hon, Virginia K. DeMarchi

 

Nee! Nee” Newer Neer” Sener Net Nene! Senne “emer! “ene! Nanger! Senge Senger! ‘age! Saget! ‘eget!

 

 

 

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: I am the Plaintiff in this
matter and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), I voluntarily dismiss:
this entire case.

QO) only Defendant /name]

 

Such dismissal shall be without prejudice, with each side to bear its own costs and fees.

Date: 1121/2021 Sign Name Sai CattaRp

Print Name: Erik Estavillo

 

NOTICE OF VOLUNTARY DISMISSAL
Case No. 5:21-cv-00277-VKD [JDC TEMPLATE]

 

 
